Citation Nr: 0806478	
Decision Date: 02/26/08    Archive Date: 03/03/08

DOCKET NO.  04-17 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

1.  Entitlement to an initial rating in excess of 10 percent 
for right knee bursitis.

2.  Entitlement to an initial rating in excess of 10 percent 
for right knee instability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert L. Grant, Associate Counsel


INTRODUCTION

The veteran had active service from June 1989 to April 1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 decision of the VA 
Regional Office (RO) in Montgomery, Alabama that granted 
service connection and a 10 percent disability rating for 
bursitis of the right knee, effective from January 2003.  In 
July 2006 the Board remanded this case for additional 
development.  An August 2007 rating decision denied the 
veteran a rating in excess of 10 percent for right knee 
bursitis, but the veteran was awarded a separate rating of 10 
percent for instability of the right knee, effective July 17, 
2007, and the case was subsequently returned to the Board for 
further appellate review.  

The Board notes that the issue currently certified for appeal 
by the RO is the evaluation for bursitis only.  However, the 
Board finds that the diagnosis of bursitis and the diagnosis 
of instability are part and parcel of the right knee 
disability at issue.  The Board will not dissociate the two 
and will address both in this decision.  


FINDINGS OF FACT

1.  The veteran's current right knee disability does not 
manifest itself in limitation of flexion of 30 degrees or 
less, or limitation of extension of 15 degrees or less.  

2.  The veteran's current right knee disability is not 
manifested by moderate or severe recurrent subluxation or 
lateral instability.  

3.  The veteran's right knee demonstrated flexion to 130 
degrees, with the last 10 to 15 degrees causing extreme pain.  

CONCLUSIONS OF LAW

The criteria for an initial rating in excess of 10 percent 
for right knee bursitis have not been met.  38 U.S.C.A. § 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1-
4.14, 4.40-4.46, 4.71a, Diagnostic Codes 5019, (2007).

The criteria for an initial rating in excess of 10 percent 
for right knee instability have not been met.  38 U.S.C.A. § 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1-
4.14, 4.40-4.46, 4.71a, Diagnostic Codes 5019 (2007).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before addressing the merits of the veteran's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2007).  The notification obligation in this 
case was accomplished by way of letters from the RO to the 
veteran dated February 2003, July 2006, and September 2007.  

The RO also provided assistance to the veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
This matter was remanded to the RO for further development, 
by way of the gathering of additional information, and the 
development was completed.  The veteran and his 
representative have been kept apprised of the RO's actions in 
this case by way of the Statement of the Case, and been 
informed of the evidence considered, the pertinent laws and 
regulations and a rationale for the decision reached in 
denying the claims.  The veteran and his representative have 
not made the RO or the Board aware of any additional evidence 
that needs to be obtained in order to fairly decide this 
appeal, and have not argued that any error or deficiency in 
the accomplishment of the duty to notify and duty to assist 
has prejudiced him in the adjudication of his appeal.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  Therefore, 
the Board finds that the duty to notify and duty to assist 
have been satisfied and will proceed to the merits of the 
veteran's appeal.

The veteran essentially contends that the current evaluation 
assigned for his right knee disability does not accurately 
reflect the severity of that disability.  Disability 
evaluations are determined by evaluating the extent to which 
a veteran's service-connected disability adversely affects 
his ability to function under the ordinary conditions of 
daily life, including employment, by comparing the 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities.  The percentage ratings represent, 
as far as can practicably be determined, the average 
impairment in earning capacity resulting from such diseases 
and injuries and the residual conditions in civilian life.  
Generally, the degree of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
to the several grades of disability.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  Separate Diagnostic Codes identify the various 
disabilities and the criteria for specific ratings.

If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7. After careful consideration of the evidence, 
any reasonable doubt remaining will be resolved in favor of 
the veteran.  38 C.F.R. § 4.3.  While the veteran's entire 
history is reviewed when making a disability determination, 
38 C.F.R. § 4.1, where service connection has already been 
established and an increase in the disability rating is at 
issue, it is a present level of disability that is of primary 
concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
However, at the time of an initial rating, as is the 
situation in this case, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 
119 (1999).  In addition, in evaluating disabilities of the 
musculoskeletal system, it is necessary to consider, along 
with the schedular criteria, functional loss due to flare-ups 
of pain, fatigability, incoordination, pain on movement and 
weakness.  38 C.F.R. §§ 4.44, 4.45; DeLuca v. Brown, 8 Vet. 
App. 202, 206-7 (1995).

By way of history and explanation, in an August 2007 rating 
decision, the RO in this matter denied the veteran a rating 
in excess of 10 percent for right knee bursitis, but the 
veteran was awarded a separate rating of 10 percent for 
instability of the right knee, effective July 17, 2007.  

Bursitis is rated on limitation of motion of affected parts, 
as degenerative arthritis.  38 C.F.R. § 4.71(a), Diagnostic 
Code 5019.  However, Diagnostic Code 5003 provides that when 
the limitation of motion of the specific joint involved is 
noncompensible under the appropriate diagnostic codes, a 
rating of 10 percent is warranted for application for each 
such major joint affected by limitation of motion.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5003.  

Diagnostic Codes 5260 and 5261 set forth rating schedules for 
limitation of motion of the leg.  With respect to limitation 
of leg flexion, Diagnostic Code 5260 allows a 20 percent 
rating for flexion limited to 30 degrees, and a maximum of 30 
percent for flexion limited to 15 degrees.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5260.  

Diagnostic Code 5261, which governs limitation of leg 
extension, provides a zero percent rating for extension 
limited to 5 degrees, 10 percent for extension limited to 10 
degrees, 20 percent for a limitation to 15 degrees, 30 
percent for a limitation to 20 degrees, 40 percent for 
extension limited to 30 degrees, and a maximum of 50 percent 
for a limitation to 45 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261.  

Diagnostic Code 5257 assigns a rating of 10 percent for mild, 
20 percent for moderate, and 30 percent for severe recurrent 
subluxation or lateral instability.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257.  

The Board will also consider whether this case presents other 
evidence that would support a higher rating on the basis of 
functional limitation due to weakness, fatigability, 
incoordination, or pain on movement of a joint.  See 38 
C.F.R. §§ 4.10, 4.40 ("Disability of the musculoskeletal 
system is primarily the inability, due to damage . .  in 
parts of the system, to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination and endurance.  It is essential that the 
examination on which ratings are based adequately portray the 
anatomical damage, and the functional loss, with respect to 
all these elements"), 4.45, 4.59 (2006); DeLuca v. Brown, 8 
Vet. App. 202, 206-07 (1995).  Functional loss due to pain 
must be supported by adequate pathology and evidenced by the 
visible behavior of a claimant.  38 C.F.R. § 4.40; accord 
Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Additionally, 
"[w]eakness is as important as limitation of motion, and a 
part which becomes painful on use must be regarded as 
seriously disabled."  38 C.F.R. § 4.40.  The Board observes 
that 38 C.F.R. § 4.40 does not require a separate rating for 
pain.  See Spurgeon v. Brown, 10 Vet. App. 194, 196 (1997).
The Board is also required to consider whether the veteran 
may be entitled to a staged rating.  Therefore, in this 
claim, the Board has assessed the level of disability from 
the date of initial application for service connection to the 
present, determining whether the level of impairment warrants 
different disability ratings at different times over the life 
of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999); 
Hart v. Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 19, 2007)

A VA examination was conducted in February 2003.  At that 
time the veteran reported weakness, stiffness, swelling, 
giving way, and locking.  Examination indicated that the 
right knee was hypertrophied with diminished strength at +4 
with a slight antalgic gait.  Range of motion was determined 
to be 0 degrees full extension and 120 degrees flexion, with 
pain at 90 degrees.  The veteran was diagnosed with right 
knee bursitis with moderate functional loss due to pain and 
decreased range of motion.  

An additional VA exam was conducted in July 2007.  At that 
time the examiner was asked to offer an opinion as to the 
severity of impairment caused by right knee bursitis.  By 
history, the veteran underwent an MRI in April 2006 after 
complaints of pain and instability.  The MRI revealed small 
joint effusion with cystic lesions, evidence of old Osgood-
Schlatter's Disease, and degenerative changes of the anterior 
cruciate ligament.  The veteran was noted to have been using 
a leg brace and to have an antalgic gait, without swelling or 
effusion.  The right knee demonstrated flexion to 130 
degrees, with the last 10 to 15 degrees causing extreme pain.  
The veteran was said to have mild laxity of the right knee.  
The examiner diagnosed the veteran with Osgood-Schlatter's 
disease, and laxity of the anterior cruciate ligament.  
However, the examiner also noted that the veteran had been 
treated by an orthopedist who indicated that the veteran had 
a stable knee given his age and MRI findings, and that 
conservative treatment was recommended.  

The examiner went on to state that the veteran wore a knee 
brace, and that functional loss due to pain and functional 
impairment was moderate on a regular basis.  Additionally, 
joint function was limited by pain, fatigue and weakness 
secondary to repetitive use, flareups, laxity/instability and 
without the use of the brace and with other aggravating 
factors.  At such times, functional loss was estimated as 
moderately severe.  

Based upon the veteran's VA examinations, the veteran does 
not meet the criteria under Diagnostic Codes 5260-5261 for an 
impairment rating for limitation of flexion or extension.  
The veteran has not been found to demonstrate flexion limited 
to 45 degrees or less, or extension to 10 degrees or less.  

As stated above, the veteran has also been awarded a 10 
percent evaluation for instability of the knee under 
Diagnostic Code 5257.  An evaluation of 20 or 30 percent 
under that code would be warranted if lateral instability was 
said to be moderate or severe.  There is no evidence 
currently before the Board that establishes that the 
veteran's instability reaches the level of moderate or 
severe.   

However, in evaluating disabilities of the musculoskeletal 
system, it is necessary to consider, along with the schedular 
criteria, functional loss due to flare-ups of pain, 
fatigability, incoordination, pain on movement and weakness.  
38 C.F.R. §§ 4.44, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 
206-7 (1995).  In this case, the examiner, in the course of 
the veteran's July 2007 VA examination indicated that the 
veteran's functional loss due to pain and functional 
impairment was moderate on a regular basis.  The examiner 
went on to state that aggravating factors would increase 
functional loss from moderate to moderately severe.  

The Board has considered 38 C.F.R. §§ 4.40 and 4.45, 
addressing the impact of functional loss, weakened movement, 
excess fatigability, incoordination, and pain. DeLuca, 8 Vet. 
App. at 206-07.  Under DeLuca, an additional "symbolic" range 
of motion loss for pain, excess fatigability, decreased 
functional ability, etc. is not warranted.

The assignment of an extra-schedular rating was also 
considered in this case under 38 C.F.R. § 3.321(b)(1); 
however, the record contains no objective evidence that the 
veteran's service-connected right knee disability has 
resulted in marked interference with earning capacity or 
employment beyond that interference contemplated by the 
assigned evaluation, or has necessitated frequent periods of 
hospitalization.  In fact, it appears that post-service the 
veteran has never been hospitalized for treatment of his 
service-connected right knee disability.  In addition, at the 
time of the VA examination the veteran was gainfully employed 
and reported missing two days of work in the past twelve 
months due to right knee problems.  Accordingly, the Board 
finds that the impairment resulting from the veteran's right 
knee disability is appropriately compensated by the currently 
assigned schedular ratings and 38 C.F.R. § 3.321 is 
inapplicable.

The Board has also considered whether the veteran may be 
entitled to a staged rating to compensate him for times since 
the effective date of his award when his disability may have 
been more severe than at others.  See Fenderson v. West, 12 
Vet. App. 119, 125-26 (1999).   Based upon the above, the 
Board finds no indication that the veteran's disability ever 
exceeded the 10 percent awarded for bursitis, effective 
January 24, 2003, and the additional 10 percent awarded for 
instability, effective July 17, 2007.  


ORDER

Entitlement to an initial rating in excess of 10 percent for 
right knee bursitis is denied.  

Entitlement to an initial evaluation in excess of 10 percent 
for instability of the right knee associated with right knee 
bursitis is denied.  


____________________________________________
MARK W. GREENSTREET 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


